Case 1:19-cv-01445-LGS Document 55-6 Filed 11/12/19 Page 1 of 15




           EXHIBIT F
                Case 1:19-cv-01445-LGS Document 55-6 Filed 11/12/19 Page 2 of 15
From:                  JennyLee Molina <jennylee@j1-pr.corn>
To:                    Olee Fowler
Sent:                  4/16/2016 6:41:16 PM
Subject:               Ariete's Amazing Brunch
Attachments:           12717338_10208338413515602_921620776861018407_n.jpg;
                       12717523_10208338554439125_7076141902808640850_n.jpg;
                       12744397_10208338453996614_3038408476668001018_n.jpg;
                       12805657_1561124140881940_1436184047477511099_n.jpg; Ariete-1-2.jpg; Ariete-2-2.jpg;
                       Brunch Menu, BACK.pdf; Brunch Menu, FRONT.pdf; Untitled attachment 00379.htm; Untitled
                       attachment 00382.htm; Untitled attachment 00385.htm; Untitled attachment 00388.htm; Untitled
                       attachment 00391.htm; Untitled attachment 00394.htm; Untitled attachment 00397.htm; Untitled
                       attachment 00400.htm




Hi Oiee,

Happy Saturday! I would love to set you up to try brunch at Ariete whenever you'd like. I'm sure you have plans
tomorrow already but let me know which Sunday is good for you. The McChug and the Frita Eggs Benedict is out
of this world. And the sweets,just scroll down. *-*

You can view the complete menu here: http://www.arietemiami.com/menu/(Attached as well.)

Please consider their brunch in your next Best Miami Brunch round up. Et4

Mc Chug:
by Chef Michael Beltran. Hunter sausage, fried egg, American cheese, maple bread and foie double
down.




                                                                                                           VOX_000032
Case 1:19-cv-01445-LGS Document 55-6 Filed 11/12/19 Page 3 of 15




                                                                   VOX_000033
Case 1:19-cv-01445-LGS Document 55-6 Filed 11/12/19 Page 4 of 15




  irs lir" 1 *
   vipol"
 Iola
  04::0




                                                                   VOX_000034
Case 1:19-cv-01445-LGS Document 55-6 Filed 11/12/19 Page 5 of 15




                                                                   VOX_000035
Case 1:19-cv-01445-LGS Document 55-6 Filed 11/12/19 Page 6 of 15




                                                                   VOX_000036
Case 1:19-cv-01445-LGS Document 55-6 Filed 11/12/19 Page 7 of 15




                                                                   VOX 000037
Case 1:19-cv-01445-LGS Document 55-6 Filed 11/12/19 Page 8 of 15




                                                               VOX_000038
                    Case 1:19-cv-01445-LGS Document 55-6 Filed 11/12/19 Page 9 of 15
From:                        Olee Fowler <olee@eater.corn>
To:                          JennyLee Molina
Sent:                        4/24/2019 5:36:07 PM
Subject:                     Fwd: Invitation: Ariete's Media Tasting this Sunday




Dear JennyLee --



I'm reaching out because Vox Media is currently in a copyright dispute regarding our inclusion of a photograph
of your restaurant in one of our articles (the photo is available here: https://www.facebook.com/arietemiami
iphotos/a.1524443794549975/1584787355182285/?tee=3&theater). I was wondering whether this picture was
included in the initial press release that announced Ariete's opening? While I have a copy of the press release,
the Dropbox link to the image contained in the release no longer works.



Thanks,

Olee


Olee Fowler I Editor. Eater Miami
Follow Eater on Twitter / Facebook / Instagram


Eater is part of Vox Media home of SB Nation.
Vox, The Verge, Polygon, Curbed, and Recode

Visit the Eater Travel   hub. Eater's brand new guide to the whole world.



         Forwarded message
From: JennyLee Molina lennyleegl-pr.com>
Date: Tue, Jan 19, 2016 at 1:34 PM
Subject: Re: Invitation: Ariete's Media Tasting this Sunday
To: Olee Fowler <olee@eater.com>
Cc: JLPR RSVP <rsvpgil-pr.com>



Hi! So sorry! Thought I had sent earlier in response to your email but don't see it in my sent. Please feel free to
take your pick.

https://www.dropbox.com/sh/lwhhb w12d2hx0vr/AAAkY2KdfAnfMtC61F 1HuuVua?d1=0

Thank you!

JennyLee

@JLPR // @jennyleeisme
3250 NE 1st Avenue, #305
Miami, FL 33137


                                                                                                           VOX_000049
             Case 1:19-cv-01445-LGS Document 55-6 Filed 11/12/19 Page 10 of 15
M: 786.975.9596

On Jan 19, 2016, at 12:41 PM,Olee Fowler <olee@eater.com> wrote:

Hey -- post is written and uploaded. Just waiting on a picture. Not much online and the UP pics are too small.
LMK if you have any.

On Tue, Jan 19, 2016 at 11:40 AM,Olee Fowler <olee®eater.com> wrote:
Hey -- what's the status on images?

On Tue, Jan 12, 2016 at 5:41 PM,JennyLee Molina 1ennyleegil-pr.com> wrote:
Hello friends,

I hope your year is off to a great start!

We are very happy to announce that Ariete will be opening this Friday, 1/15 after much anticipation. Attached
please find our official announcement press release with more information as well as their exquisite menu.

We would love for you to join us this Sunday evening for their media tasting. If you're not available this Sunday,
I'm happy to accommodate you for dinner with a guest at your convenience.

<Ariete Media Tasting Invitation.png>


Thank you!

JennyLee Molina
Chief Creative Officer




3250 NE 1st Ave. Suite #305    Miami, FL 33137 11 M: 786.975.9596   wwwil-pr.com // Get on the list!


                  fRi         FIT1




Olee Fowler I Editor. Eater Miami I    miami.eater.com


Eater is part of Vox Media, home of Vox.com.
The Verge, SB Nation. Polygon, Curbed. Racked. and Re/code




                                                                                                        VOX_000050
                  Case 1:19-cv-01445-LGS Document 55-6 Filed 11/12/19 Page 11 of 15




Olee Fowler I Editor. Eater Miami I miami.eater.com



Eater is part of Vox Media, home of Vox.conn,
The Verge, SB Nation, Polygon, Curbed, Racked, and Re/code




                                                                                      VOX_000051
                   Case 1:19-cv-01445-LGS Document 55-6 Filed 11/12/19 Page 12 of 15
From:                        JennyLee Molina <jennylee@jlpr.corn>
To:                          Olee Fowler
Sent:                        4/30/2019 9:52:14 AM
Subject:                     Re: Invitation: Ariete's Media Tasting this Sunday




Of course!

Jason Odio
+1(786)306-6637
jasonodio@gmail.com

Can you send me the picture? I can research.

On Tue, Apr 30, 2019 at 9:48 AM Olee Fowler <olee eater.com> wrote:
Hey! Can you send over his info? I thought I had it but doesn't look like I do.

Thanks!


Olee Fowler I Editor, Eater Miami
Follow Eater on Twitter / Facebook / Instagram



 EATER
Eater is part of Vox Media, home of SB Nation,
Vox, The Verge, Polygon, Curbed and Recode

Visit the Eater Travel   hub. Eater's brand new guide to the whole world.


On Thu, Apr 25, 2019 at 9:36 AM JennyLee Molina lennyleeglprcom> wrote:
Hi, when I click on the photo it takes me to the Ariete Facebook page but not to a particularly picture. I can
confirm who took the photo and connect you with Jason Odio who either took the photo or hired someone to take
the photo which were the ones I was provided with. Let me know how I can help resolve this.

On Thu, Apr 25, 2019 at 9:27 AM Olee Fowler <olee eatercorn> wrote:

Dear JennyLee



I'm reaching out because Vox Media is currently in a copyright dispute regarding our inclusion of a photograph of
your restaurant in one of our articles (the photo is available here: https://www.facebook.com/arietemiami/photos
/a.15244/13794549975/1584787355182285/?type=3&theater). I was wondering whether this picture was included
in the initial press release that announced Ariete's opening? While I have a copy of the press release, the Dropbox
link to the image contained in the release no longer works.



Thanks,

Olee



                                                                                                        VOX_000052
                   Case 1:19-cv-01445-LGS Document 55-6 Filed 11/12/19 Page 13 of 15
Olee Fowler I Editor, Eater Miami
Follow Eater on Twitter / Facebook / Instagram



 EATER
Eater is part of Vox Media, home of SB Nation,
Vox, The Verge, Polygon, Curbed, and Recode

Visit the Eater Travel hub: Eater's brand new guide to the whole world.



         Forwarded message
From: JennyLee Molina <jennyleegl-pr.com>
Date: Tue, Jan 19, 2016 at 1:34 PM
Subject: Re: Invitation: Ariete's Media Tasting this Sunday
To: Olee Fowler <olee@eater.com>
Cc: JLPR RSVP <rsvp@j1-pr.com>


Hi! So sorry! Thought I had sent earlier in response to your email but don't see it in my sent. Please feel free to
take your pick.

https://www.dropbox.com/sh/1whhbwl2d2hx0yr/AAAkY2KdfAnfMtC61F1HuuVua?d1=0

Thank you!

JennyLee

@JLPR // @jennyleeisme
3250 NE 1st Avenue,#305
Miami, FL 33137
M:786.975.9596

On Jan 19, 2016, at 12:41 PM,Olee Fowler <olee@eater.com> wrote:

Hey -- post is written and uploaded. Just waiting on a picture. Not much online and the TJD pics are too small.
LMK if you have any.

On Tue, Jan 19, 2016 at 11:40 AM,Olee Fowler <olee@eater.com> wrote:
Hey -- what's the status on images?

On Tue, Jan 12, 2016 at 5:41 PM,JennyLee Molina <jennyleegl-pr.com> wrote:
Hello friends,

I hope your year is off to a great start!

We are very happy to announce that Ariete will be opening this Friday, 1/15 after much anticipation. Attached
please find our official announcement press release with more information as well as their exquisite menu.

We would love for you to join us this Sunday evening for their media tasting. If you're not available this Sunday,
I'm happy to accommodate you for dinner with a guest at your convenience.

<Ariete Media Tasting Invitation.png>


                                                                                                           VOX_000053
                       Case 1:19-cv-01445-LGS Document 55-6 Filed 11/12/19 Page 14 of 15

Thank you!

JennyLee Molina
Chief Creative Officer




3250 NE 1st Ave. Suite #305 // MIa mi. FL 33137/f M: 786.975.9596 II www11-pr.com // Get on the list'



manciE7s.?!




Olee Fowler I Editor, Eater Miami I          miami.eatercom



 EATER
Eater is part of Vox Media home of Vox.conn
The Verge, SB Nation, Polygon, Curbed, Racked, and Re/code




Olee Fowler I Editor, Eater Miami I miami.eateccom




 EATER
Eater is part of Vox Media, home of Vox.conn,
The Verge SB Nation Polygon Curbed Racked and Re/code

                      JennyLee Molina, Principal
                       I P. 786.975.9596
                         w.jlpr.com e.jennylee@jIpr.com
                       I a. 1549 SW 8th Street, Miami, FL 33135
                      000.000

Miami New Tine's Best Of Miami Winner 2016
Biz Bash PR Professional of the Year 2013




                                                                                                        VOX_000054
                       Case 1:19-cv-01445-LGS Document 55-6 Filed 11/12/19 Page 15 of 15
                      JennyLee Molina, Principal
                       I P. 786.975.9596
                         w.jlpr.com e.jennylee@jlpr.com
                       I a. 1549 SW 8th Street, IViami, FL 33135
                      qill'144.1P -V..
                                     1 1"44dAS




Miami New Tine's Best Of Miami Winner 2016
Biz Bash PR Professional of'the Year 2013




                                                                                           VOX_000055
